TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00620-CV



                                  In re Maria Maya Hernandez



                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               In October 2007, this Court granted relator Maria Maya Hernandez’s motion

for emergency relief to halt an eviction. The motion for temporary relief was filed ancillary to

Hernandez’s petition for writ of mandamus, or, alternatively writ of injunction. This court granted

relief in order to protect our jurisdiction over the subject matter of the mandamus and the underlying

appeal. See In re Maria Maya Hernandez, slip op., No. 03-07-00620-CV (Tex. App.—Austin

October 30, 2007).

               The parties have now filed a joint agreed motion to dismiss based on a settlement

agreement. See Tex. R. App. P. 42.2(a). Accordingly, we grant the motion and dismiss the petition

for writ of mandamus.1




       1
           Although it has no practical effect because the parties’ settlement agreement calls for a
June 30, 2008, move-out date, the dismissal of the petition for writ of mandamus and the underlying
appeal results in the dissolution of the stay because we no longer have a case over which we have
jurisdiction to protect. See Tex. Gov’t Code Ann. § 22.221(a) (West 2004).
                                          W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: June 5, 2008




                                             2